ON SUGGESTION OF ERROR.
Suggestion of Error is filed here contending that we erred in holding that this case is controlled by the opinion in the case of California Co. v. State Oil  Gas Board et al., 200 Miss. 824,27 So. 2d 542. In that case we held that the order of October 17, 1945, was appealable to the circuit court as against the contention that (a) no appeal was authorized by the statute from said order since the order was not a decision upon a petition filed by either party under the provisions of the statute, Code 1942, Sec. 6136; and (b) that the appellant failed to exhaust its administrative remedy before the Oil and Gas Board, and, that, therefore, the appeal was premature.
In this case the entire procedure laid down in the statute was followed while in the companion case only one petition was filed. However, the California Company there was made a party to the application (or petition) "of T.F. Hodge upon which the hearing was had, and since the statute provides that anyone `being a party to such petition may appeal', it was unnecessary that, after the full hearing was had before the board, the losing party, whether such party had been the California Company or T.F. Hodge, should file another petition seeking that the matter be heard again as a condition precedent to an appeal." We refer to the opinion in the companion case, reported as California Co. v. State Oil  Gas Board et al., 200 Miss. 824, 27 So. 2d 542.
However, we did not condemn this procedure in the instant case, No. 36162, and our main purpose in announcing that it is controlled by the opinion in the other case, was to extend to it our conclusion as to the interpretation of the statute, and the application of substantive law, and other pertinent decision set out in the other case.
The suggestion of error is overruled.
Sydney Smith, C.J., did not participate in this decision. *Page 861